Citation Nr: 0816061	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  03-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Department of Veterans Affairs (VA) 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 to include whether there was 
clear and unmistakable error in a June 1948 rating decision 
which severed service connection for mitral insufficiency 
with a history of rheumatic fever.

3.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to July 
1943. The appellant is the deceased veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in February 2004, May 2005, and June 
2006.  This matter was originally on appeal from rating 
decisions dated in January 2003 and November 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 


FINDINGS OF FACT

1.  The veteran died in April 1996; the immediate cause of 
his death was identified on the death certificate as sudden 
cardiac death due to (or as a consequence of) 
arteriosclerotic heart disease (ASHD).

2. The appellant is the veteran's surviving spouse.

3.  The medical evidence of record fails to establish an 
etiological relationship between sudden cardiac death or ASHD 
and active service.

4.  At the time of his death, service connection was not in 
effect for any disability.

5.  The initial claim for entitlement to DIC was filed in 
September 2002.

6.  The veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death.  
Nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been established here.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met. 38 U.S.C.A. 
§§ 1310, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2007).

2. The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.22 (2007).

3.  The criteria for entitlement to educational benefits 
pursuant to 38 U.S.C.A. Chapter 35 have not been met.  38 
C.F.R. § 3.807 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's February 2004 Remand, the Appeals 
Management Center (AMC) attempted to obtain medical treatment 
records from the VA hospital in Murfreesboro, Tennessee; 
readjudicated the veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below; and issued a supplemental statement of the case.    

Pursuant to the Board's May 2005 Remand, the RO adjudicated 
the issue of whether there was clear and unmistakable error 
in a June 1948 rating decision which severed service 
connection for mitral insufficiency with a history of 
rheumatic fever and readjudicated remaining claims and issued 
a supplemental statement of the case.    

Pursuant to the Board's June 2006 Remand, the RO issues a 
statement of the case with respect to the issue of whether 
the rating decision of June 22, 1948, which severed service 
connection for mitral insufficiency with history of rheumatic 
fever, was not clearly and unmistakably in error.   

Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's Remands.  Stegall v. 
West, 11 Vet. App. 268 (1998).



II.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  In the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).   

Letters dated in October 2002 and August 2005 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). The appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claims.  The August 2005 letter told her to 
provide any relevant evidence in her possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The appellant was notified in October 2006 of how VA assigns 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this letter was 
not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to her, since she was 
subsequently provided adequate notice, and the appellant was 
provided an opportunity to submit additional evidence and 
argument.  However, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  
  
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Entitlement to Service Connection for Cause of Death

The appellant contends that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits on the basis that a 
service-connected disability contributed to the death of her 
spouse, the veteran.  Specifically, the appellant contends 
that rheumatic fever, which existed prior to service, was 
permanently aggravated by service and that the mitral 
insufficiency contributed to the cause of death, which was 
heart disease.  

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability. 38 U.S.C.A. § 1310. The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death. 38 
C.F.R. § 3.312(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In order to prevail on the issue 
of service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The veteran died in April 1996.  His death certificate lists 
the cause of death as sudden cardiac death and ASHD.  
Hypertension and ESRD were also listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause.

In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Historically, the veteran served on active duty from November 
1942 to July 1943.  The veteran's service medical records 
include the report of his induction physical examination in 
November 1942 which noted that his cardiovascular system was 
normal, and no defects were noted.  

The veteran's service medical records include an April 15, 
1943 notation of aortic insufficiency and regurgitation 
excuse formations indefinitely, existed prior to induction.  

In May 1943, the veteran was hospitalized with complaints of 
pain in region of his heart for six or seven years.  The pain 
was noted to be intermittent at first but had grown constant 
and was worse after exercise, and he was short of breath at 
times.  A history was taken at the time of hospitalization.  
It was documented that the veteran was well until about seven 
years prior when he first noticed pain about the heart region 
and aching, redness and swelling about the joints.  These 
attacks were noted to be less severe than his later attacks.  
It was also noted that during the prior year he had had pain 
and swelling in both knees, ankles, elbows about 20 times and 
that they would sometimes become stiff and red in color and 
feel hot.  At admission, the veteran complained of pain about 
the heart only and not his joints.  It was noted that for the 
two years prior, the veteran noticed that he became short of 
breath after moderate exercise; and for two to three years 
prior he noticed that his ankles would swell, especially in 
the evening.  
        
After general physical and cardiac examinations, a diagnosis 
of rheumatic fever, chronic, recurrent, ankles, knees, 
shoulders, cause undetermined was rendered.  The rheumatic 
fever was also determined to have existed prior to induction.  
A clinical record brief dated in July 1943 noted that the 
veteran's condition on completion of case was "Improved."  
The record indicates that the veteran spent 72 days 
hospitalized from May to July 1943.
        
Hospital progress notes indicate that the veteran had had an 
acute attack of rheumatic fever in 1936 at age 14 and he was 
in bed for two weeks with swollen and painful joints.  He 
then had another attack of swollen and red joints in 1941; a 
doctor in Knoxville, Tennessee diagnosed rheumatic fever and 
he was in bed for five weeks and lost eight weeks of work.  A 
note was made that the veteran's parent and local M.D. should 
be contacted to establish diagnosis.  It was noted that 
history of joint pain and symptoms referable to heart did not 
sound organic and that if any chronic endocarditis, it was 
minimal and believed to be asymptomatic.  A later note stated 
that there was definite history of rheumatic fever at age 14 
and the winter before and definite endocarditis.    
        
Progress note dated July 2, 1943 stated "Asymptomatic.  
Feels fine.  Awaiting Red Cross Report."  The Red Cross 
Report dated July 1, 1943 noted that a history provided by 
the veteran's sister included that two years prior, the 
veteran failed to pass an examination for a job at a paper 
making plant and the doctor told him that he had sugar in the 
blood and advised him to stay off sweets for a time and come 
for re-examination.  He also told the veteran something about 
his heart but the veteran's sister could not remember the 
name of the heart ailment.  The examining physician was 
contacted, but he no longer had the records of the tests 
performed.
        
Progress note dated July 5, 1943 stated a special exam of 
disability indicated a confirmed history of recurrent 
rheumatic fever, and stated that further hospitalization was 
not necessary, disability affects ability to perform military 
duties because of recurrent joint pain, adequate observation 
had occurred in the hospital, line of duty no -- existed 
prior to induction not aggravated by military duty, 
disability was chronic and recurrent, onset of illness since 
age 14, was not due to soldier's own misconduct, would be 
cause for repeated hospitalization, and (9) it was not 
necessary for an attendant to accompany veteran home.    
        
On July 27, 1943, the veteran's condition was noted as good, 
and he was discharged from the hospital.  The appellant 
consequently received a disability discharge.    

A July 7, 1943 certificate of disability for discharge noted 
that the veteran was recommended for discharge on account of 
rheumatic fever, chronic, recurrent, ankles, knees, 
shoulders, cause undetermined.  The certificate noted that 
the veteran became unfit for duty from present disease May 
11, 1943 and that the disease was contracted prior to 
enlistment.  The certificate noted that the rheumatic fever 
rendered the veteran unfit for limited service under the 
provisions of MR 1-9, because of recurrent attacks of 
swelling and pain in the joints of the extremities which 
necessitated limitation of physical activities.  The 
disability was noted to be considered permanent and that 
further hospitalization was not considered necessary at that 
time because maximum degree of improvement had been obtained.  
It was also noted that the disease was not in the line of 
duty, existed prior to enlistment and had not been aggravated 
by or in the military service.  The certificate noted that 
the disease would be a cause for repeated hospitalization if 
the veteran were retained in the service.  X-rays of the 
chest showed lung fields clear, and the heart well within 
normal limits.

The veteran's original application for compensation was 
received in January 1945 and stated that his heart trouble 
and rheumatic fever began in 1934-1941 and May 11, 1943.  
 
As noted above, service connection for mitral insufficiency 
with a history of rheumatic fever was granted in March 1945 
with no explanation of the reasons for the grant and then 
severed in June 1948 by a rating board which found that the 
disability pre-existed service and was not aggravated 
therein.  

The appellant filed her application for DIC in September 
2002.  In February 2003, after the RO denied service 
connection for the cause of the veteran's death, the 
appellant filed her notice of disagreement which included a 
statement that the veteran had rheumatic fever in service.  
On a VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in March 2003, the appellant stated that even if the 
veteran had rheumatic fever as a child, it was aggravated by 
his military service.  On a VA Form 21-4138, Statement in 
Support of Claim, received in May 2003, the appellant stated 
that the fact that compensation was granted in 1945 for 
rheumatic fever and severed in 1948 on the basis that as a 
child the veteran had attacks of rheumatic fever, certainly 
an argument that the condition was aggravated by service 
could be made.  On a VA Form 21-4138 received in November 
2005, the appellant stated that she did not disagree that the 
rheumatic fever existed prior to entrance in service but that 
she disagreed that the service did not aggravate the 
condition.  On a VA Form 21-4138 received in December 2005, 
the appellant stated that she felt that "sound medical 
principles" would agree that active duty would aggravate the 
condition.  On a VA Form 646, Statement of Accredited 
Representative in Appealed Case, the representative noted 
that the appellant's contention is that the pre-existing 
rheumatic fever was permanently aggravated by active duty and 
that the mitral insufficiency contributed to the cause of 
death.  

In May 2007, the Board requested a medical expert opinion 
addressing the question of whether the veteran's aortic 
insufficiency and/or recurrent rheumatic fever either caused 
or contributed substantially and materially to the veteran's 
death.  Dr. L.S.F. first indicated that the veteran had 
mitral valve insufficiency and not aortic insufficiency.  She 
further clarified that aortic insufficiency causes a 
diastolic murmur and that mitral insufficiency causes a 
systolic murmur and that on cardiac echo dated in January 
1996, there was no evidence of aortic insufficiency.  After a 
review of the claims file, Dr. L.S.F., opined that it was not 
likely that the veteran's mitral insufficiency and or 
recurrent rheumatic fever either caused or contributed 
substantially and materially to his death.  Dr. L.S.F. noted 
that there was no documentation in the available medical 
records that demonstrated that further episodes of rheumatic 
fever occurred after he left the military in July 1943.  She 
also noted that the veteran had rheumatic fever prior to 
entering the military, that he had severe common risk factors 
for coronary artery disease (abnormal lipids, diabetes, 
hypertension, and smoking) which are unrelated to his history 
of rheumatic fever.  She also noted that coronary artery 
disease was listed as the cause of his cardiac arrest, that 
the mitral insufficiency which might already have been 
present when the veteran was a boy, progressed very slowly 
and was only moderate on echo three months prior to his 
death, and that he had documented cardiac ischemia and had a 
cardiac arrest while undergoing dialysis.     

Thus, even assuming that the veteran's rheumatic fever with 
mitral insufficiency was aggravated by his service, the only 
medical evidence of record that addresses the cause of the 
veteran's death indicates that it was unlikely caused by this 
condition.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.   

IV.	Entitlement to DIC under the Provisions of 38 
U.S.C.A. § 1318

In April 2008, the appellant's representative raised the 
issue of entitlement to DIC under 38 U.S.C.A. § 1318 noting a 
hypothetical determination.  

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment 
of DIC to a surviving spouse in cases where a veteran's death 
was not service-connected, provided that the veteran was in 
receipt of or "entitled to receive" compensation at the 
rate of a 100 percent (total) rating due to service-connected 
disability for a period of at least five years from the date 
of his discharge or release from active duty, or for 10 or 
more years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service- 
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis; i.e. only to claims pending on 
the date of the change of 38 C.F.R. § 3.22, January 21, 2000.  
Prior to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.  In this case, there was no claim 
pending for DIC benefits claimed under the provisions of 38 
U.S.C.A. § 1318 on January 21, 2000.  Thus, hypothetical 
entitlement is not for application in this case.

The Board notes that 38 C.F.R. § 3.22 was amended in December 
2005 and now provides, in pertinent part, [f]or purposes of 
this section, "entitled to receive" means that the veteran 
filed a claim for disability compensation during his or her 
lifetime and one of the following circumstances is satisfied: 
(1) the veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling for the period specified 
in paragraph (a)(2) of this section but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime; or (2) additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) 
of this part for the relevant period specified in paragraph 
(a)(2) of this section. See 70 Fed. Reg. 72211-01 (December 
2, 2005).

The appellant's claim with respect to hypothetical 
entitlement must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, (1994).  The only possible ways of 
prevailing on a claim for benefits under 38 U.S.C.A. § 1318 
are: (1) to meet the statutory duration requirements for a 
total disability rating at the time of death; (2) to show 
that such requirements would have been met, but for clear and 
unmistakable error in a previous decision; or (3) to show 
that service department records in existence at the time of a 
prior VA decision that were not previously considered by VA 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the veteran plainly did 
not meet the durational requirement for a total disability 
rating in existence during his lifetime under 38 U.S.C.A. § 
1318.  As noted above, service connection was granted for 
mitral insufficiency with history of rheumatic fever and a 10 
percent disability rating was assigned effective from January 
1, 1945.  However, service connection was granted for mitral 
insufficiency with history of rheumatic fever was severed by 
a June 1948 rating decision, and his compensations payments 
were discontinued effective June 30, 1948.  The veteran was 
discharged from service in July 1943 and he died in April 
1996; as such, the veteran was not rated at 100 percent for 
at least the first five years after his discharge from 
service nor was he rated totally disabled for at least the 
last 10 years of his life.

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error (CUE) in a decision on a claim filed 
during the veteran's lifetime. 

The appellant claims that the RO committed CUE by severing 
service connection for mitral insufficiency with a history of 
rheumatic fever.  

As noted above, in a June 1948 rating decision, the veteran 
was notified of the rating board's decision to sever service 
connection for mitral insufficiency with a history of 
rheumatic fever effective from June 30, 1948.  He was 
informed of this decision and of his appellate rights by 
means of a January 1946 letter.  He did not disagree with 
this decision; and it is, therefore, final.  See 38 U.S.C. § 
709 (1946); Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008.

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
en banc).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

If a claimant fails to adequately plead a CUE claim, whether 
it is a Board or RO decision, the proper remedy is to dismiss 
the challenge without prejudice.  See Simmons v. Principi, 17 
Vet. App. 104, 114 (2003).

After a careful review of the record, the Board concludes 
that the appellant has not reasonably raised a claim of CUE 
with respect to the June 1948 rating board decision.  The 
appellant essentially contends that the evidence indicates 
that the veteran's condition had deteriorated due to his 
rheumatic fever and that at discharge, his condition, noted 
to be poor, was evidence of aggravation.  In support of her 
claim, the appellant has submitted the veteran's enlisted 
record which notes the veteran's physical condition when 
discharged as "Poor."  The appellant does not seem to 
assert that the rating board applied the incorrect legal 
standard in its 1948 decision, nor does she contend that the 
law was incorrectly applied to the facts as they were known 
at the time of the 1948 rating decision.  Thus, it appears 
that the heart of the appellant's CUE claim is that rating 
board's evaluation of the evidence was incorrect.  Her 
argument reflects little more than a disagreement with how 
the rating board weighed the evidence in the record at the 
time of its 1948 decision.  As noted above, however, the 
specific CUE allegation must assert more than mere 
disagreement with how the facts of the case were weighed or 
evaluated.  

To present a valid claim of CUE, the appellant and her 
representative cannot simply request that the Board reweigh 
or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. 
App. 412 (1996).  Because the appellant's argument merely 
seeks to have the evidence re-weighed, the CUE claim fails.  
In short, the appellant has not pled with any degree of 
specificity any error of law or fact that allegedly occurred, 
as required by law.  See Andre, 14 Vet. App. at 10.  The 
Board finds, therefore, that the appellant has failed to 
raise a valid claim of CUE in the June 1948 rating decision.  
Any claim of CUE in the June 1948 rating decision is, 
therefore, denied as a matter of law.  See Luallen v. Brown, 
8 Vet. App. 92, 96 (1995) [if the claimant fails to plead a 
valid claim of CUE, her claim should be denied as a matter of 
law].

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the Board has identified no such records which establish that 
the veteran was entitled to a total service-connected 
disability rating.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the veteran was not 
entitled to receive a total disability rating for either at 
least five years after his departure from active service or 
for at least the 10 years prior to his death, the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318. 

V.	Eligibility for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35

For the purpose of dependents' educational assistance (DEA) 
under 38 U.S.C. Chapter 35, the child, the spouse, or 
surviving spouse of a veteran will have basic eligibility if 
the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and has a 
permanent total service-connected disability, or a permanent 
total service-connected disability was in existence at the 
date of the veteran's death, or the veteran died as a result 
of a service-connected disability.  38 C.F.R. § 3.807.

As is clear from the above summary of the pertinent 
regulation, eligibility for DEA requires that the veteran 
have had a permanent total disability at the time of death or 
died due to service-connected disability (that is, the cause 
of death has been service connected).

At the time of the veteran's death, the veteran was not in 
service, nor did he have a permanent total service-connected 
disability.  In addition, service connection for the cause of 
his death has not been demonstrated.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the U.S. Court 
of Veterans Appeals held that in cases in which the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Eligibility for DEA benefits, 
accordingly, is denied as a matter of law.  No further notice 
or assistance is required.  See 38 C.F.R. § 3.159(d).




ORDER

1. Entitlement to service connection for the cause of the 
veteran's death is denied.

2. Entitlement to Department of Veterans Affairs (VA) 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 is denied.

3.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


